ACCEPTED
                                                                 03-15-00326-CV
                                                                         5760866
                                                      THIRD COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                                                            6/22/2015 9:41:08 AM
                                                               JEFFREY D. KYLE
                                                                          CLERK
                 No. 03-15-00326-CV

                                             RECEIVED IN
                                        3rd COURT OF APPEALS
                                            AUSTIN, TEXAS
       _____________________________________
                                        6/22/2015 9:41:08 AM
                                          JEFFREY D. KYLE
             IN THE THIRD COURT OF APPEALS      Clerk


                    AUSTIN, TEXAS

       _____________________________________

 STYLE OF APPELLATE CASE UNKNOWN SINCE THE CLERK OF
 THIS COURT INITIATED THIS CASE ON INCORRECT BELIEF
THAT CHASE CARMEN HUNTER FILED A NOTICE OF APPEAL OF
CAUSE D-1-GN-13002576 From The 200TH District Travis
                   County, Texas


                      *VERIFIED*

    -SECOND ATTEMPT TO GET THIS DOCUMENT FILED-

OBJECTION TO THE “JUDGMENT RENDERED JUNE 18, 2015”.

CHASE CARMEN HUNTER HAS NOT FILED A NOTICE OF APPEAL

  OF CAUSE D-1-GN-13002576 From The 200TH District

Travis County, Texas. THEREFORE, CHASE CARMEN HUNTER

  SHOULD NOT BE REQUIRED TO PAY THE COSTS OF THIS

                       APPEAL.

                        Chase Carmen Hunter, pro se
                        340 S LEMON AVE #9039
                        WALNUT, CA 91789
                        Telephone: 707-706-3647
                        Facsimile: 703-997-5999
                               Chase_Hunter@yahoo.com


CERTIFICATION.

I,    Chase   Carmen       Hunter,     state   under     penalty    of

perjury that the following facts and argument are

true and correct. Executed on June 19, 2015.




POINTS RELIED UPON

      On June 22, 2015, Chase Carmen Hunter ("Hunter")

received      an   email    from     the   Clerk   of    the   Travis

County Texas District Court (“TCTDC”) which stated

that Hunter’s first attempt to file this document

was    rejected     because     Hunter      did    not    include   a

certificate of service.

      However, Hunter did not file a Notice of Appeal.

The defendants in the underlying lawsuit made no

appearance in the TCTDC.               There are no parties to

serve.     The Clerk of the TCTDC made an obvious error

when she told the clerk of this court that Hunter

filed a Notice of Appeal. This same error was made

in this court in record #3-14-641-cv.                   There are no


                                   2
parties       to   serve   because    there    is    nothing    to

adjudicate in this matter.            This record exists only

because the Clerk of the TCTDC made an error, and

this record should be closed as if it never existed

and the Clerk of this court should simply close the

record.

    There was no reason for the TCTDC to make this

mistake a second time.         There was no reason for the

TCTDC to interpret a Motion To Transfer to the Third

Court    of    Appeals,    pursuant    to    Texas   Gov't     Code

2001.176(c), as a Notice of Appeal.

    Further, Hunter did not include a certificate

of service on any document she previously filed in

this record, and each document she previously filed

was accepted by the clerk of this court.

    On    June 19, 2015,      received a notice via email

from this Court stating that Hunter is required to

pay the cost of this appeal.                But Hunter did not

file a notice of appeal from Travis County Texas

District Court (“TCTDC”) D-1-GN-13002576.



                                3
     Apparently,       the     clerk    of     the       TCTDC    falsely

notified this court that Hunter filed a notice of

appeal when Hunter did not file a notice of appeal.

It   appears    from   the      “JUDGMENT         RENDERED       JUNE   18,

2015” that this Court believes that Hunter’s “Motion

To Reinstate” was interpreted as a Notice of Appeal.

     It is unclear why this Court would make such an

assumption      on   behalf     of     the    TCTDC       Clerk.        But

clearly,    a   Notice    of    Appeal       is    not    a   Motion    To

Reinstate and vice versa.

     An email Hunter received from Kirby Hernandez

(“Hernandez”) on June 19, 2015, an employee of the

TCTDC,     revealed      that     she        interpreted         Hunter’s

“Motion to Transfer to the Third Court of Appeals”,

which was included with Hunter’s Motion To Reinstate,

as a notice of appeal.

     Hernandez stated that she was not aware of any

law that allowed for a transfer to the third court

of appeals (other than an appeal).




                                  4
    However,    Hernandez      is   obviously       unaware    of

Texas Gov’t Code 2001.176(c) which allows the TCTDC

to transfer a cause to the Court of Appeals for the

Third Court of Appeals District (“3rd COA”) if this

Court finds that it is in the public’s interest, it

requires authoritative determination of the legal

issues, and the case would ordinarily be appealed.

    Clearly, The TCTDC Clerk refuses to comply with

Texas   law1   and    the    U.S.   Constitution2      and    has

refused to provide many services required of her by

law3 and has created false court documents on many

occasions4, has refused to provide an accurate court

record in 3-14-00737-cv, and much more.             There is no

question that Hunter is a victim of many crimes

committed   against    her    by,   inter   alia,    the     TCTDC

Clerk. It is nothing less than tyranny when a court

of law uses its authority to violate the law.

1  See this court’s records 3-13-00468-cv,                   3-13-
00557-cv, 3-14-00641-cv, 3-15-00218-cv, and                  3-15-
00327-cv.
2 Id.
3 Id.
4 Id.



                               5
PRAYER

   Hunter   respectfully        requests    that   this    Court

rescind its Judgment Rendered June 18, 2015, and

simply   close   close   this       appellate   record    because

Hunter did not file a notice of appeal of Travis

County Texas District Court case D-1-GN-13002576.



Respectfully Submitted,

/s/ Chase Carmen Hunter


Chase Carmen Hunter
340 S Lemon Ave #9039
Walnut, CA 91789
Tel: 707-706-3647
Fax: 703-997-5999
Email: Chase_Hunter@yahoo.com

                 CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the
foregoing was not served upon any people because
Hunter did not file a Notice of Appeal. This record
exists only due to an administrative error. It is
illogical that this Court expects that any person
should be given a chance to respond to this document
since there are no issues in dispute between Hunter
and any party. The only dispute is the fact that the
Clerk of the TCTDC made an error. The clerk of this
court should simply return the TCTDC’s transmission
of its non-existent Notice of Appeal to the TCTDC.
No Notice of Appeal exists. And the clerk of this


                                6
court should not have docketed this non-existent
appeal unless he received an actual Notice of Appeal
from the clerk of the TCTDC.



Chase Carmen Hunter




                         7